        Case 3:19-cv-00764-X Document 203 Filed 11/21/19                               Page 1 of 6 PageID 6626

AO 441 (Rev. 07/10) Summons on Third-Pany Complaint



                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                      Northern District of Texas


             VEROBLUE FARMS USA, INC.
                            Plaintiff                             )
                               V.                                 )
                                                                          Civil Action No. 19-CV-00764-X
                                                                  )
                  LESLIE A. WULF, et al.
                 Defendant, Third-party plaintiff                 )
                               V.
                                                                  )
                                                                  )
                     _ , �et
-���- ___ EVA EBSTEIN_    ,_ _a_l.____
                      771ird-party defendant                      )

                                        SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant's name and address) Eva Ebstein
                                               Adlingenswilerstrasse 24
                                               6006 Lucerne, Switzerland




         A lawsuit has been filed against defendant Leslie A. Wulf, et al.       , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff VeroBlue Farms USA, Inc.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant's attorney, whose name and address are:
  Kimberly D. Annello, Underwood Perkins, P.C., 5420 LBJ Freeway, Suite 1900, Dallas, Texas 75240.



        It must also be served on the plaintiff or plaintiffs attorney, whose name and address are:
  Robert H. Lang, Renato Mariotti, Caroline Pritikin, and Eileen Boyle Perich, Thompson Coburn, LLP, 55 East
  Monroe, 37th Floor, Chicago, IL 60603.

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

         A copy of the plaintifrs complaint is also attached. You may - but are not required to - respond to it.


Date:         11/21/2019
                                                                            CLERK OF COURT
                                                                              s/Yolanda Pace
                                                                                       Signa/Ure of Clerk or Deputy Clerk
         Case 3:19-cv-00764-X Document 203 Filed 11/21/19                                      Page 2 of 6 PageID 6627

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 19-CV-00764-X

                                                      PROOF OF SERVICE
                      (This section should not beflletl with the court unless required by Fe,/. R. Civ. P. 4 (/))

          This summons for (name ofindividual and title. ifanJ�
was received by me on (date)

          0 I personally served the summons on the individual at (place)
                                                                                  -------------------
                                                                                0 n (date)                          ; or

          0 I left the summons at the individual's residence or usual place of abode with (name)

         ----------------- , a person of suitable age and discretion who resides there,
          on (date)                                ' and mailed a copy to the individual's last known address; or

          0 I served the summons on (name ofindividual)                                                                       , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                           ; or

          □   I returned the summons unexecuted because                                                                             ; or

          0 Other (.rpecif.v):



           My fees are$                           for travel and$                  for services, for a total of$           0.00

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                         Server's signature



                                                                                       Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
        Case 3:19-cv-00764-X Document 203 Filed 11/21/19                                 Page 3 of 6 PageID 6628

AO 441 (Rev. 07/10) Summons on Third-Pany Complaint



                                    UNITED STA TES DISTRICT COURT
                                                                  for the
                                                        Northern District of Texas


             VEROBLUE FARMS USA, INC.
                            Plaintiff                               )
                            V.
                                                                    )
                                                                            Civil Action No. 19-CV-00764-X
                                                                    )
                  LESLIE A. WULF, et al.
                 Defendanl, Third-party plaintiff                   )
                                                                    )
                           V.
                                                                    )
                    EVA EBSTEIN, _e_t a_l._____
                      711ird-party defendant                        )

                                        SUMMONS ON A THIRD-PARTY COMPLAINT

To: (71,ird-par�v defendant's name and address)     Dr. Otto Happel
                                                    Adlingenswilerstrasse 24
                                                    6006 Lucerne, Switzerland




         A lawsuit has been filed against defendant Leslie A. Wulf, et al.       , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff VeroBlue Farms USA, Inc.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant's attorney, whose name and address are:
  Kimberly D. Annelle, Underwood Perkins, P.C., 5420 LBJ Freeway, Suite 1900, Dallas, Texas 75240.



        It must also be served on the plaintiff or plaintifrs attorney, whose name and address are:
  Robert H. Lang, Renato Mariotti, Caroline Pritikin, and Eileen Boyle Perich, Thompson Coburn, LLP, 55 East
  Monroe, 37th Floor, Chicago, IL 60603.

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

          A copy of the plaintifrs complaint is also attached. You may - but are not required to - respond to it.


Date:          11/21/2019
                                                                              CLERK OF COURT

                                                                                 s/Yolanda Pace
                                                                                         Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00764-X Document 203 Filed 11/21/19                                 Page 4 of 6 PageID 6629

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 19-CV-00764-X

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

          This summons for (name of individual and 1i1/e, ifany)
was received by me on (dale)

          0 I personally served the summons on the individual at (place)
                                                                               -------------------
                                                                           0 n (dale)                          ; or

          □   I left the summons at the individual's residence or usual place of abode with (name)

         ----------------- , a person of suitable age and discretion who resides there,
          on (dale) ---------- , and mailed a copy to the individual's last known address; or

          □    I served the summons on (name of individual)                                                              , who is
           designated by law to accept service of process on behalf of (name oforganiza1ion)
                                                                           on (dale)                           ; or

          □    I returned the summons unexecuted because                                                                       ; or

          0 Other (specify):



           My fees are$                           for travel and$              for services, for a total of$          0.00

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                    Server's signalllre



                                                                                  Printed name and tille




                                                                                        Server's address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00764-X Document 203 Filed 11/21/19                               Page 5 of 6 PageID 6630

AO 441 (Rev. 07/10) Summons on Third-Party Complaint



                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Northern District of Texas

              VEROBLUE FARMS USA, INC.
                             Plaintiff                             )
                                                                   )
                                V.                                         Civil Action No. 19-CV-00764-X
                                                                   )
                   LESLIE A. WULF, et al.
                 Defendant, Third-party plaintiff                  )
                                V.
                                                                   )
                    EVA EBSTEIN, et al.                            )
                      Third-party defendant                        )

                                         SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-parry defendant's name and address) Jens Haarkoetter
                                               Weststrasse 3
                                               Baar, Switzerland 6340




         A lawsuit has been filed against defendant Leslie A. Wulf, et al.       , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff VeroBlue Farms USA, Inc.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant's attorney, whose name and address are:
  Kimberly D. Annello, Underwood Perkins, P.C., 5420 LBJ Freeway, Suite 1900, Dallas, Texas 75240.



        It must also be served on the plaintiff or plaintiffs attorney, whose name and address are:
  Robert H. Lang, Renato Mariotti, Caroline Pritikin, and Eileen Boyle Perich, Thompson Coburn, LLP, 55 East
  Monroe, 37th Floor, Chicago, IL 60603.

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

          A copy of the plaintifrs complaint is also attached. You may - but are not required to - respond to it.

Date:          11/21/2019
                                                                             CLERK OF COURT
                                                                                  s/Yolanda Pace

                                                                                        Signature ofClerk or Deputy Clerk
         Case 3:19-cv-00764-X Document 203 Filed 11/21/19                                      Page 6 of 6 PageID 6631

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 19-CV-00764-X

                                                      PROOF OF SERVICE
                      (This section should not be filed wit/, the court unless required by Feel. R. Civ. P. 4 (I))

           This summons for (name o,findividual and title, if any)
 was received by me on (date)


          □   I personally served the summons on the individual at (place)
                                                                                  -------------------
                                                                                0 n (date)                          ; or

          □    I left the summons at the individual's residence or usual place of abode with (name)

         ----------------- , a person of suitable age and discretion who resides there,
          on (date)                                ' and mailed a copy to the individual's last known address; or

          0 I served the summons on (name ofindividual)                                                                       , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                           ; or

          □    I returned the summons unexecuted because                                                                            ; or

          0 Other (specify):



           My fees are$                           for travel and$                  for services, for a total of$           0.00

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                         Server's signature



                                                                                       Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
